Citation Nr: 0424621	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  99-19 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Esq.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The appellant served for a period of active duty for training 
from February 26 to July 25, 1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at New Orleans, Louisiana.

By Board decision in January 2001, the appellant's claim was 
reopened on the basis that new and material evidence had been 
received since a final appellate decision in April 1987 
denied entitlement to service connection for an acquired 
psychiatric disorder. The reopened claim was remanded for 
appropriate procedural and evidentiary development, the 
purpose of which has been met.

The appellant has submitted a claim of entitlement to 
compensation benefits for a stomach disorder due to 
medication administered by a VA physician. This matter has 
not been prepared for appellate review at this time and, 
accordingly, is referred to the RO for any further action 
deemed appropriate.

The veteran appealed the April 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The counsel for the Secretary and the veteran's attorney 
submitted a Joint Motion to Remand the case to the Board, 
which was unopposed by the veteran.  The Court granted it in 
an order dated December 2003;the decision was vacated and the 
appeal was remanded to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

In May 2002, the Board undertook additional development of 
the issue on appeal pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  At the time, 38 C.F.R. § 19.9(a) 
(2002), authorized the Board to obtain additional evidence, 
clarify evidence, correct a procedural defect and undertake 
additional action essential for a proper appellate decision.  
This section also authorized the Board to render a decision 
not less than 30 days after notifying the appellant of the 
additional development by the Board, without remanding for RO 
consideration of the newly developed evidence and without 
obtaining a waiver from the claimant of such consideration by 
the RO.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. § 
19.9(a)(2) (2002) authorizing the Board to render a 
determination not less than 30 days after providing notice 
required under 38 U.S.C.A. § 5103(a) are invalid because they 
conflict with the provisions of 38 U.S.C.A.§ 5103(b), which 
provide that a claimant must submit requested evidence and 
information within one year of the date of the letter 
notifying the claimant of the required evidence and 
information.  The Federal Circuit also held that the 
provisions of 38 C.F.R. § 19.9(a)(2) are invalid because, in 
combination with 38 C.F.R. § 20.1304 (2002), they allow the 
Board to consider evidence developed by the Board without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without obtaining 
a waiver from the claimant of such consideration by the 
agency of original jurisdiction.  Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

The Board based the April 2003 decision, in part, on evidence 
that had not been first considered by the RO.  Furthermore, 
the veteran had not submitted a waiver of RO consideration of 
this evidence.  Thus, the Board does not have the authority 
to decide the veteran's claims on the basis of the newly 
developed evidence until such evidence has been considered by 
the RO.  Disabled American Veterans, et al., 327 F.3d 1339.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate this claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to the claim.  

2.  The RO should also obtain the names 
and addresses of all medical care 
providers who have treated or evaluated 
the veteran for his psychiatric disorder 
August 2001, the date of the last 
supplemental statement of the case.  
After securing any necessary release, the 
RO should obtain these records.

3.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, the RO should 
so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

4.  The appellant should be afforded a VA 
mental disorders examination to determine 
whether the appellant has a current 
psychiatric disability that is related to 
his military service.  The claims folder, 
including 1) the service medical records 
that show findings of psychiatric 
treatment (which are located in the 
service medical records envelope and 
marked with a large white tab that reads, 
"relevant smrs"); 2) a  November 1993 
correspondence from J.E.H., M.D., who 
reported that he had treated the veteran 
since 1979 for severe anxiety and 
depression, (which is marked with a green 
tab located on the right hand side of the 
claims file that reads, "11/93 nexus 
anxiety".); and 3) the October 2002 VA 
psychiatric examination report which does 
not address Dr. J.E.H.'s November 1993 
letter (which is marked with a yellow tab 
on the right hand side of the claims file 
that reads, "VAX 10/02") should be made 
available to the examiner for review 
before the examination.  The examiner 
should state in the examination report 
that the claims folder has been reviewed.

?	The examiner should express an 
opinion as to whether the appellant 
has a current psychiatric disability 
that is "due to," "more likely 
than not due to" (likelihood 
greater than 50%), "at least as 
likely as not due to" (50%), "less 
likely than not due to" (less than 
50% likelihood), or "not due to" 
the appellant's military service.

?	The term "at least as likely as 
not" does not mean "within the 
realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinion 
provided.

4.  The RO should then readjudicate the 
issue on appeal based on consideration of 
the entire evidentiary record. If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required of the veteran until he is 
otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




